Title: John Adams to Abigail Adams, 20 January 1795
From: Adams, John
To: Adams, Abigail


          
            Philadelphia January 20. 1794 [1795]
            My Dearest Friend
          
          I recd your favour of the 9th. Yesterday. The Weather is now extream Cold. The River is frozen and a snow covers the Ground. If the Season is as sharp and at the Same time so fine with you, it will present a good Opportunity to cross the Mill Pond.
          It was judicious Advice and a prudent determination to cutt your Wood this Winter from the Mountain: and I hope you will pursue your Plan of preparing a sufficient Store for the Year.
          I am “gallant” enough to think the time tedious, till I can begin my Journey home, and I shall think it all the Way tedious till I get home: But I am afraid I have flattered myself prematurely with the pleasing hope of Seeing you by the 19th of February. There is so general and so great Expectation of important Matter for the senate from Mr Jay, before the 4th of March, that, I have some doubts whether I ought not to Stay, though my own Opinion is not Sanguine that We shall have any Dispatches so soon.
          What is to be the Fortune of General Knox, I know not. I am anxious about him and his Family. He has been raised to an Elevation, for which neither Nature, nor Education ever intended him. Fortune alone has been his Patron— His Family has been worse calculated for his situation than himself— He has been a laborious and I doubt not a faithful servant of the Public, and it would be melancholly to see him unfortunate in his old Age. I wish his Lands may prove a source of Abundance to him and his Family.
          Hamilton will do better. He is younger and has more Œconomy. It is Said he refuses all public Employment and goes resolutely to the Bar at New York. He refuses to Stand Candidate for Governor.
          Mr Morris has resigned. Mr Izard has resigned: and I dont know

but all the best Men will resign. The Government will fall for Want of Men to hold it up.
          Charles drank Tea with Col Hamilton last Evening and dines with him to Day. He returns to N. York on Thursday. He sends his Duty. Our Mrs Smith is well but not abed as yet.
          Cold as it is, my heart is as warm as ever towards her whom I commit A Dieu
        